199 F.2d 953
MATHEINv.SEAWELL.
No. 6503.
United States Court of Appeals, Fourth Circuit.
Argued November 19, 1952.
Decided November 19, 1952.

Hazel K. Mathein, pro se.
W. G. Pittman and Fred W. Bynum, Rockingham, N. C. (Pittman & Webb, Bynum & Bynum, and McNeill Watkins, Rockingham, N. C., on the brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment for defendant in a suit for damages against an attorney in which the plaintiff alleges that the attorney, who was representing her in a divorce action, was guilty of negligence in allowing a judgment to be entered against her. It appears that the judgment was entered when the attorney was engaged in another court and after he had secured from opposing counsel consent that trial of the divorce action be continued. Upon motion made by the attorney, the judgment which had been obtained was set aside and the case was subsequently non-suited. There is no evidence that the attorney was guilty of negligence or that plaintiff sustained any damage whatever as a result of the entry of the judgment. The judge below properly held that she was not entitled to a recovery and entered judgment for defendant.


2
Affirmed.